UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7577



CURTIS E. CRAWFORD,

                                            Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                             Respondent - Appellee,

          and

UNITED STATES OF AMERICA,

                                                 Party in Interest.



                             No. 04-7578



CURTIS E. CRAWFORD,

                                            Petitioner - Appellant,

          versus



DIRECTOR, FEDERAL BUREAU OF PRISONS; REGIONAL
DIRECTOR FEDERAL BUREAU OF PRISONS; JOSEPH M.
BROOKS, Petersburg FCI Medium,

                                           Respondents - Appellees.
                            No. 04-7579



CURTIS E. CRAWFORD,

                                             Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden; CHAIRMAN, UNITED
STATES PAROLE COMMISSION; DISTRICT OF COLUMBIA
BOARD OF PAROLE,

                                            Respondents - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-04-61; CA-03-472; CA-04-59)


Submitted:   November 18, 2004            Decided:   December 1, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis E. Crawford, Appellant Pro Se. George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

           Curtis E. Crawford appeals the district court’s orders

accepting the recommendations of the magistrate judge and denying

as moot his petitions filed under 28 U.S.C. § 2241 (2000).                 We have

reviewed the records and find no reversible error. Accordingly, we

affirm   for    the   reasons    stated   by    the    district   court.      See

Crawford   v.    Brooks,   No.   CA-04-61      (E.D.   Va.   Sept.   21,   2004);

Crawford v. Dir., Fed. Bureau of Prisons, No. CA-03-472 (E.D. Va.

Sept. 21, 2004); Crawford v. Brooks, No. CA-04-59 (E.D. Va. Sept.

21, 2004).      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 3 -